DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Restriction Requirement
Claim 3 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group and/or Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 3, 2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0160941 (hereinafter “Green”).

Claim 1
Green discloses a one-way coupling device, comprising (see e.g., FIGS. 22-25):
a clutch module including a first clutch component (12), and a second clutch component (16) arranged for rotation relative to the first clutch component and having ratchet teeth (17); and
an actuator module (e.g., 600, 604) mounted to the first clutch component (12) and including a solenoid actuator (604) with a plunger (610) moveable between first and second positions (FIGS. 24 illustrating extended position and FIG. 25 illustrating a retracted position), a strut (508) moveable between a non-deployed position (see FIG. 24) disengaged from latched engagement with the ratchet teeth and a deployed position in latched engagement with the ratchet teeth, a strut biasing member (see paragraph [0075] describing a “biasing member” in this embodiment biasing the strut (508) to the released/non-deployed position) for normally biasing the strut toward its non-deployed position (23), and 
an indirect strut actuation arrangement (e.g., 606) having an actuation component (606) moveable between non-actuated (FIG. 24 with plunger extended and coil not actuated) and actuated positions (FIG. 25 with plunger retracted and coil actuated), the actuation component (606) defining a coupling interface (left end of 606 in FIG. 24 where 606 interacts with strut) with the plunger (610) and an engagement interface (hole in 606 in which 610 is located and top surface of 606 that directly engages against end of 610) with the strut (508):
wherein movement of the plunger (610) from its first position (FIG. 24) to its second position (FIG. 25) in response to actuation of the solenoid actuator 

Claim 10
Green discloses wherein the actuation component (606) is mounted to the first clutch component (12) for pivotal movement about an actuation pivot axis (see annotated figure below) and includes a first lug segment (middle portion of 606) coupled to the plunger (610) to define the coupling interface (hole 615 in 606 in which 610 is located and top surface of 606 directly engaging 610; and top of 610) and a second lug (516 and/or left end of 606 in FIG. 24) engaging an engagement surface (surface of 526) on the strut (508) to define the engagement interface (connection between left end of 606 and U-shaped member 526), and wherein movement of the plunger (610) from its first position (FIG. 24) to its second position (FIG. 25) in response to energization of the solenoid actuator (604) causes the coupling interface (interface between 606 and 610) to pivot the actuation component (606) about its actuation pivot axis (see annotated below illustrating two interpretations of the pivot axis) from its non-actuated position into its actuated position such that the engagement interface (interface between 606 and 508) causes the second lug segment (middle portion of 606) of the actuation component (606) to drive the strut from its non-deployed position into its deployed position in opposition to the biasing exerted on the strut by the strut. It is noted that the actuation component 606 is illustrated with the same pivoting end as the embodiment of for example FIGS. 20 and 21 where an end segment 522 of the actuation component 
[AltContent: arrow][AltContent: textbox (Actuation pivot axis options)][AltContent: arrow]
    PNG
    media_image1.png
    195
    303
    media_image1.png
    Greyscale

Claim 12
Green discloses wherein the first position (FIG. 24) of the plunger (610) is an extended position and the second position (FIG. 25) is a retracted position, and wherein the plunger (610) is normally biased to its extended (disengaged/released) position (see paragraph [0075]).

Allowable Subject Matter
Claims 2, 4-9, 11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With reference to claim 4, the prior art does not disclose or render obvious a one-way coupling device comprising the combination of features including “wherein the strut is mounted in a strut pocket formed in the first clutch component for pivotal movement about a strut pivot axis, wherein the actuation component is mounted in an actuation pocket formed in the first clutch component for pivotal movement about an actuation pivot axis, and wherein the strut pivot axis is aligned to be generally orthogonal to the actuation pivot axis.” None of the prior art includes indirect actuation of the strut with the orthogonal pivoting of these two components.
With reference to claim 11, the prior art does not disclose or render obvious a one-way coupling device comprising the combination of features including “wherein the first lug segment is a forked lug configured to be coupled to an end portion of the plunger, and wherein the second lug segment has a tip portion engaging the engagement surface on the strut.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Peglowski et al. discloses a solenoid actuator for a one-way clutch acting indirectly through a pawl pusher. Hand (US 2018/0340578) discloses an actuator (which may be a solenoid) for a one-way clutch acting indirectly through member 48. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851. The examiner can normally be reached M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY A FLUHART/Primary Examiner, Art Unit 3659